Exhibit 10.6 SETTLEMENT AND RELEASE AGREEMENT This Settlement and Release Agreement (“Agreement”) is made as of May 29, 2009 (“Effective Date”) by and between the following: (a) Priviam, Inc., a New Jersey corporation(“Priviam”); and (b) EncryptaKey, Inc., a Nevada corporation, Owen Consulting, LLC, a California Limited Liability Corporation, and Kelly Owen, an individual residing in California (collectively “EncryptaKey”).Priviam and EncryptaKey are each referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, the Parties have been involved in litigation concerning, among other things, an asset purchase agreement between the parties regarding certain patents pending owned by EncryptaKey in Priviam, Inc. v. Kelly Owen, Owen Consulting, LLC and EncryptaKey Inc., Case No. 2008-00109638, in the Orange County Superior Court of the State ofCalifornia (“Pending Litigation”); and WHEREAS, EncryptaKey and Priviam wishing to avoid the expense of further litigation, have agreed to settle such Pending Litigation pursuant to the terms set forth below without any Party making any admission of any liability, and as part of the settlement, the parties have agreed that: (i) Priviam is to dismiss the pending litigation with prejudice; (ii) EncryptaKey has returned 5,500,000 million shares of Priviam stock to Priviam, which, after a 3.25 to 1 reverse split, includes 1,692,308 shares in Priviam; (iii) EncryptaKey has returned 636,120 shares of Priviam stock to Priviam which, after a 3.25 to 1 reverse split, includes 195,370 shares in Priviam; and (iv) EncryptaKey is to grant to Priviam immunity from suit with respect to the subjectpatents (see Exhibit B appended hereto), with the intent that Priviam will not have any risk of a claim or a liability for infringements of such patents as a result of any activities described in this Agreement. THEREFORE, in consideration of the mutual covenants, representations,warranties and other terms and conditions contained herein, thesufficiency of which is hereby acknowledged, the Parties hereto agree asfollows: AGREEMENT 1.
